DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office correspondence is in response to the communication filed on October 30, 2020. Claims 17-20 are withdraws.
Claims 1-16 are pending.
Response to Arguments
Applicant's arguments filed on 10/30/2020 have been fully considered but are moot in new grounds of rejection.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hartman et al. (US Publication 2015/0089504) hereafter Hartman.
As per claim 1, Hartman discloses a computer-implemented method for a virtual computing instance in an isolated environment to communicate information outside the isolated 
As per claim 2, Hartman discloses the method wherein the virtual computing instance is one of a plurality of virtual machines (VMs) in a packaged virtual machine application (paragraphs 0009, 0088). 
As per claim 3, Hartman discloses the method wherein the information encoded in the one or more portions of the network address value includes information relating to a state of the packaged virtual machine application (paragraphs 0082, 0091-92: maintaining of a task log, status, etc.). 
As per claim 4, Hartman discloses the method wherein the information relating to the state of the packaged virtual machine application is encoded based, at least in part, on when the information relating to the state of the packaged virtual machine application is determined (paragraphs 0088-92). 
As per claim 5, Hartman discloses the method further comprising: gathering information from at least one or more virtual computing instances in the isolated environment, wherein the information relating to the state of the packaged virtual machine application includes at least one of the gathered information and information derived from the gathered information (paragraphs 0082, 0091-92). 
As per claim 6, Hartman discloses the method wherein the information encoded in the one or more portions of the network address value further includes at least one of an identifier 
As per claim 7, Hartman discloses the method wherein: the network address value that the unconnected network interface is configured with is retrieved by an application outside the isolated environment (paragraphs 0090-92); and the application outside the isolated environment decodes the retrieved network address value to determine the information encoded therein and performs one or more actions based, in at least in part, on the determined information (paragraphs 0088-89, 0091-92).
As per claim 8, Hartman discloses the method wherein the network address value that the unconnected network interface is configured with is retrieved by invoking a public application programming interface (API) (paragraph 0088-89). 
As per claim 9, Hartman discloses the method wherein the one or more actions include at least one of alerting a user and remediating an issue with one or more virtual computing instances in the isolated environment (0008, 0049, 0087). 
Claim 10 is an Independent claim with similar limitation but different in preamble and hence are rejected based on the rejection provided in claim 1.
Claims 11-16 are listed all the same elements of claims 2-7 respectively. Therefore, the supporting rationales of the rejection to claims 2-7 apply equally as well to claims 11-16, respectively.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel L Moise can be reached on 571-272-3865.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FARZANA B HUQ/Primary Examiner, Art Unit 2455